873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Russell Allen KILPATRICK, Debtor.Russell Allen KILPATRICK, Plaintiff-Appellant,v.HARRY GREEN CHEVROLET, INC.;  L. Gene Petitto, d/b/aCenturion Development Company, Defendants-Appellees.
No. 88-1111.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1989.Decided:  April 4, 1989.

Russell A. Kilpatrick, appellant pro se.
George P. Stanton, Jr.  (Stanton & Stanton);  Francis L. Warder, for appellees.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Russell Allen Kilpatrick seeks to appeal the district court's order affirming the bankruptcy court's dismissal of his bankruptcy petition filed pursuant to Chapter 7.  The bankruptcy court found that Kilpatrick lacked good faith under the "totality of the circumstances."    Our review of the record and the opinion below discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  In Re:  Russell Allen Kilpatrick, C/A No. 87-94-C-K (N.D.W.Va. May 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Kilpatrick's motion for a stay of the district court's order is denied.


2
AFFIRMED.